EGA Emerging Global Shares Trust Supplement dated July 29, 2011 to the Prospectuses for all series of EGA Emerging Global Shares Trust (each, a Fund, and collectively, the Funds) The following supplements the information about the Funds investment adviser, ALPS Advisors, Inc. (the Adviser), included in the Funds Prospectuses. On July 19, 2011, ALPS Holdings, Inc., parent company to the Adviser, announced that it signed a definitive agreement to be acquired by DST Systems, Inc. (the Transaction). If completed, the Transaction will cause a change of control of the Adviser, which will terminate the current investment advisory agreement between the Adviser and the Funds. At a meeting held on July 28, 2011, the Funds Board of Trustees (the Board) considered and approved: (1) a new investment advisory agreement between the Adviser and the Funds; and (2) the submission of a proposal to the Funds shareholders to approve the new investment advisory agreement. Shareholders who own shares as of August 8, 2011 will receive a proxy statement for a special meeting of shareholders to be held on September 27, 2011 for the purpose of voting on approval of the new investment advisory agreement.
